IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

DREW NORRIS, §
§ No. 396, 2014
Defendant Below, §
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, , § in and for New Castle County
§ Cr. ID 1301006997
Plaintiff Below, §
Appellee. §

Submitted: December 4, 2014
Decided: December 12, 2014

O R D E R

This 12th day of December 2014, it appears to the Court that, on November
20, 2014, the Chief Deputy Clerk issued a notice to appellant to show cause why
this appeal should not be dismissed for his failure to diligently prosecute the appeal
by not ﬁling his opening brief and appendix in this matter. The appellant has
failed to respond to the notice to show cause within the required ten-day period;
therefore, dismissal of this action is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme
Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/s/ Randy 1 Holland
Justice